United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1791
                                   ___________

Alfonso A. Waldron, Jr.,            *
                                    *
            Appellant,              *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Missouri.
The Boeing Company; International   *
Association of Machinists and       * [UNPUBLISHED]
Aerospace Workers, Lodge 837,       *
                                    *
            Appellees.              *
                               ___________

                             Submitted: May 6, 2005
                                Filed: May 11, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Alfonso A. Waldron, Jr., appeals the district court’s1 adverse grant of summary
judgment in his action claiming employment discrimination and Labor Management
Relations Act violations, by his former employer and his union. Having carefully
reviewed the record and considered Waldron’s arguments, see Jacob-Mua v.



      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review), we find no basis
for reversal.

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as moot the
Boeing Company’s motion to strike.
                   ______________________________




                                       -2-